Citation Nr: 1147454	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for hypertension associated with diabetes mellitus Type II currently evaluated as 10 percent disabling. 

2.  Entitlement to a compensable rating for dermatophytosis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetic retinopathy associated with diabetes mellitus Type II (herbicide). 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetic neuropathy of both hands associated with diabetes mellitus Type II (herbicide). 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetic neuropathy of both feet associated with diabetes mellitus Type II (herbicide). 

6.  Entitlement to service connection for diabetic neuropathy of both hands associated with diabetes mellitus Type II (herbicide). 

7.  Entitlement to service connection for diabetic neuropathy of both feet associated with diabetes mellitus Type II (herbicide). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from February 1968 to February 1970, and from August 1970 to March 1975 with additional service in the National Guard and reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2010 for further development.  

While the Veteran's notice of disagreement received in December 2007 did include the issue of entitlement to an initial compensable rating for service-connected coronary artery disease status post coronary artery bypass, the Veteran's substantive appeal received in February 2008 expressly excluded this issue.  Accordingly, the aforementioned issue is not in appellate status. 

The issues of entitlement to service connection for diabetic neuropathy of both hands and both feet associated with diabetes mellitus Type II (herbicide) (under a merits analysis) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is not manifested by diastolic pressure predominately 110 or more, or; systolic pressure predominately 200 or more.  

2.  The Veteran's service-connected dermatophytosis is not manifested by dermatitis at least 5 percent (but less than 20 percent) of the entire body, or at least 5 percent (but less than 20 percent of exposed areas affected), or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

3.  Service connection for diabetic retinopathy associated with diabetes mellitus Type II (herbicide) was denied by a July 2004 rating decision; a notice of disagreement was received, but the Veteran did not perfect appeal.

4.  Evidence that relates to an unestablished fact necessary to substantiate claim for service connection for diabetic retinopathy associated with diabetes mellitus Type II (herbicide) has not been received since the July 2004 rating decision.

5.  Service connection for diabetic neuropathy of both hands associated with diabetes mellitus Type II (herbicide) was denied by a July 2004 rating decision; a notice of disagreement was received, but the Veteran did not perfect appeal.

6.  Certain evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for diabetic neuropathy of both hands associated with diabetes mellitus Type II (herbicide) has been received since the July 2004 rating decision.

7.  Service connection for diabetic neuropathy of both feet associated with diabetes mellitus Type II (herbicide) was denied by a July 2004 rating decision; a notice of disagreement was received, but the Veteran did not perfect appeal.

8.  Certain evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for diabetic neuropathy of both feet associated with diabetes mellitus Type II (herbicide) has been received since the July 2004 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.104 and Code 7101 (2011).

2.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118 and Codes 7813, 7806 (2011).

3.  The July 2004 rating decision which denied entitlement to service connection for retinopathy associated with diabetes mellitus Type II (herbicide) is final.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has not been received since the July 2004 denial of service connection for diabetic retinopathy associated with diabetes mellitus Type II (herbicide), and the claim of service connection for diabetic retinopathy associated with diabetes mellitus Type II (herbicide) is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The July 2004 rating decision which denied entitlement to service connection for neuropathy of both hands associated with diabetes mellitus Type II (herbicide) is final.  38 U.S.C.A. § 7105(West 2002).

6.  New and material evidence has been received since the July 2004 denial of service connection for neuropathy of both hands associated with diabetes mellitus Type II (herbicide), and the claim of service connection for neuropathy of both hands associated with diabetes mellitus Type II (herbicide) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  The July 2004 rating decision which denied entitlement to service connection for neuropathy of both feet associated with diabetes mellitus Type II (herbicide) is final.  38 U.S.C.A. § 7105 (West 2002).

8.  New and material evidence has been received since the July 2004 denial of service connection for neuropathy of both feet associated with diabetes mellitus Type II (herbicide), and the claim of service connection for neuropathy of both feet associated with diabetes mellitus Type II (herbicide) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the issue of reopening the Veteran's claims for service connection neuropathy of both hands and feet associated with diabetes mellitus Type II (herbicide), no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issue will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

As for the remaining issues, the RO provided the appellant pre-adjudication notice by a letter dated in March 2007 for his claim involving hypertension and retinopathy; and April 2007 for dermatophytosis.  The RO provided the appellant with additional notice, specifically for hypertension and dermatophytosis, in May 2008, subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Board acknowledges that in an October 2011 statement, the Veteran's representative asserted that the March 2007 notice regarding his new and material evidence claim was inadequate.  She stated that the Veteran should be specifically informed that "he must submit evidence of a diagnosis or, at the very least, symptoms of the conditions for which he is claiming service connection."  She further stated that "[i]t is not clear that this is understood by the Veteran."  The Board finds otherwise.  Here, the Veteran was in fact informed that his claims were previously denied since he did not have current diagnoses.  The notice provided, "You were previously denied service connection for retinopathy, and neuropathy bilateral upper and lower extremities....  Your claim was previously denied because you did not have a clinical diagnosis for these conditions."  Overall, the Board finds that the March 2007 VCAA letter did advise the Veteran of the applicable laws and regulations, and information and evidence necessary to reopen his claims of service connection for retinopathy associated with diabetes mellitus Type II (herbicide).  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also believes it significant that the Veteran has been represented by a national service organization which is well-versed in laws and regulations pertaining to Veteran's claim, as exemplified by the representative's October 2011 letter.  The Board believes the Veteran, through Vietnam Veterans of America, can be viewed as having actual knowledge of the substance of the information discussed in Kent.  It is assumed that the representative, as the Veteran's agent, included such information when providing guidance to the Veteran regarding his claim.  As such, there has been no resulting prejudice to the Veteran.   
  
While the May 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in August 2008 and March 2011 supplemental statements of the case, following the provision of notice.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service, VA and private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations in January 2008 and May 2010.  The Board acknowledges the October 2011 statement from the Veteran's representative, who asserted that the May 2010 VA examination for hypertension is inadequate.  The Board finds otherwise.  Here, the May 2010 VA examination report provided enough information to allow for application of the rating criteria for hypertension.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected hypertension warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

I.  Hypertension 

The Veteran's service-connected hypertension has been rated by the RO under the provisions of Diagnostic Code 7101.  Under this regulatory provision, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more. 

NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. 

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease. 

38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Board notes that the highest systolic reading is reflected in a June 2007 VA treatment record, which was 161/80.  The Board also notes that the highest diastolic reading is found in an August 2007 private treatment record from Richardson Cardiology Associates, which shows 152/96.

When the Veteran was afforded a VA examination in May 2010, it was noted that he was diagnosed with hypertension in 1994 and had been on blood pressure medication since.  At the time of the VA examination, the Veteran was taking Lisinopril, Aldactone, Carvedilol, Lasix, Micardis, Digoxin and Warfarin.  Blood pressure readings were 120/60, 122/62 and 120/60.  

The next higher rating of 20 percent rating is not warranted since diastolic pressure is not shown to be predominantly 110 or more, nor is systolic pressure shown to be predominantly 200 or more.  Here, diastolic pressure was at most 96 and systolic pressure was at most 161. 

Staged ratings are not of application since the Veteran's hypertension is adequately contemplated by the 10 percent rating.  Should the severity of the hypertension increase in the future, the Veteran may always file a claim for an increased rating. Overall, the preponderance of the evidence is against the claim for evaluation in excess of 10 percent for hypertension.  

II.  Dermatophytosis

The Board acknowledges the representative's October 2011 assertion that the May 2010 VA examination is inadequate because the VA examiner rendered an opinion regarding service connection.  However, the Board notes that the VA examiner did provide enough information to allow for application of the appropriate rating criteria: percentage of area covering the entire body and exposed areas, and the types of treatment the Veteran received.  

The Veteran's service-connected dermatophytosis has been rated by the RO under the provisions of Diagnostic Code 7813.  Under this regulatory provision, dermatophytosis rated upon the predominant disability: disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806).  Given the diagnosis reflected in the May 2010 VA examination report, the appropriate Diagnostic Code here would be 7806.  

Under Diagnostic Code 7806, a noncompensable rating is warranted for dermatitis covering less than 5 percent of the entire body or less than 5 percent of exposed area so affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for dermatitis covering at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent is warranted for dermatitis covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or new-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Overall, a 10 percent rating is not warranted.  The May 2010 VA examination report shows that his skin disability covers less than 1 percent total body and 0 percent total body.  Thus, there is no evidence that the skin disability covers at least 5 percent of either the entire body or exposed areas affected.  The report also shows that he denied any immunosuppressant drugs or corticosteroids. There is no evidence of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period that would warrant the next higher rating of 10 percent.    

Staged ratings are not of application since the Veteran's dermatophytosis is adequately contemplated by the noncompensable rating.  Should the severity of the dermatophytosis increase in the future, the Veteran may always file a claim for an increased rating.  The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the hypertension and skin disability issues.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.


New and Material Evidence

The requests to reopen the Veteran's claims for entitlement to service connection for diabetic neuropathy of both feet and hands associated with diabetes mellitus Type II (herbicide) and entitlement to service connection for retinopathy associated with diabetes mellitus Type II (herbicide) involve underlying claims of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Claims for service connection for diabetic neuropathy of both feet and hands and for retinopathy associated with diabetes mellitus Type II (herbicide) were denied by rating decision in July 2004.  While the Veteran initiated appeal, he did not perfect appeal after the issuance of a statement of the case in November 2004.  Consequently, the Board finds that the July 2004 rating decision became final.  See 38 U.S.C.A. § 7105. 

The evidence of record at the time of the July 2004 rating decision included service, private and VA treatment records.  The evidence also included two separate June 2004 VA examination reports.  One provided that there was no evidence of peripheral neuropathy, and that the numbness he experienced in his left arm and hand after returning from Vietnam was not neuropathy from diabetes.  The other report, specifically for the eye, showed no evidence of diabetic retinopathy.  The RO in July 2004 denied the Veteran's claims since there were no clinical diagnoses of retinopathy, and of neuropathy of both hands and feet. 

Evidence included since the July 2004 rating decision are various private treatment records from 2007 and various VA treatment records from 2007 to 2010 that are silent for any complaints, treatments for, or diagnosis of retinopathy.  Also included
is a January 2008 VA examination for the eye that reveals "no evidence of diabetic retinopathy."  Overall, the evidence received since the July 2004 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for retinopathy.  While the evidence is new, it is cumulative and redundant of the evidence considered at the time often July 2004 rating decision.  
 
As for his neuropathy claims, additional evidence submitted since the July 2004 rating decision includes an April 2010 VA treatment report showing neuropathy.  Since lack of a current disability was the bases for the July 2004 denial, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claims for service connection for diabetic neuropathy of both feet and hands associated with diabetes mellitus Type II (herbicide).  The aforementioned evidence is neither cumulative nor redundant of the evidence considered at the time of the July 2004 rating decision.  See generally Shade v. Shinseki, 24 Vet. App 110 (2010).  Accordingly, as new and material evidence has been received, the Board finds that the claim of entitlement to service connection for neuropathy of both hands and feet is reopened.  See 38 U.S.C.A. § 5108.  The Board finds that additional evidentiary development is required prior to a de novo adjudication of the claim of entitlement to service connection for neuropathy of both hands and feet. 


ORDER

Entitlement to a rating in excess of 10 percent for hypertension associated with diabetes mellitus Type II is not warranted.  Entitlement to a compensable rating for dermatophytosis is not warranted.  New and material evidence has not been received to reopen a claim of entitlement to service connection for retinopathy.  To this extent, the appeal is denied. 

New and material evidence has been received to reopen a claim of entitlement to service connection for diabetic neuropathy of both hands associated with diabetes mellitus Type II (herbicide).  New and material evidence has been received to reopen a claim of entitlement to service connection for diabetic neuropathy of both feet associated with diabetes mellitus Type II (herbicide).  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision. 


REMAND

The remaining issues before the Board involve entitlement to service connection for diabetic neuropathy of both hands and both feet associated with diabetes mellitus Type II (herbicide) (under a merits analysis).  The Veteran should be afforded a VA examination to determine etiology.  


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of any current neuropathy of both hands and feet.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current neuropathy of both hands and feet is causally related to service, to include herbicide exposure?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current neuropathy of both hands and feet is proximately due to or caused by the Veteran's service-connected diabetes mellitus Type II (herbicide)?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current neuropathy of both hands and feet has been aggravated by the Veteran's service-connected diabetes mellitus Type II (herbicide)?

A rationale should be provided.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issues of entitlement to service connection for diabetic neuropathy of both hands and feet associated with diabetes mellitus Type II (under a merits analysis).  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


